Case 1:18-cv-00427-JJM-LDA Document 43 Filed 07/15/19 Page 1 of 5 PageID #: 1109




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF RHODE ISLAND

    CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
    MORTGAGE ASSETS
    TRUST 2006-3, MORTGAGE BACKED PASS-THROUGH
    CERTIFICATES SERIES 2006-3

                VS                        C.A. NO:1:18-cv-427-JJM

    KATHERINE L. CAITO
    INTERNAL REVENUE SERVICE

        DEFENDANT’S STATEMENT OF UNDISPUTED FACTS IN
      SUPPORT OF ITS OPPOSITION TO MOTION FOR SUMMARY
                          JUDGMENT


          Defendant, by her attorney, pursuant to DRI LR56(a) submits the

    following Statement of Undisputed facts in support of her Objection to

    Plaintiff’s Motion for Summary Judgment

           1.   Paragraph 22 of Defendant’s mortgage states in part:

          Lender shall give notice to Borrower prior to acceleration

    following Borrower’s breach of any covenant or agreement in this

    Security Instrument (but not prior to acceleration under Section 18

    unless Applicable Law provides otherwise). The notice shall specify: (a)

    the default; (b) the action required to cure the default; (c) a date, not

    less than 30 days from the date the notice is given to Borrower, by

    which the default must be cured; and (d) that failure to cure the default
Case 1:18-cv-00427-JJM-LDA Document 43 Filed 07/15/19 Page 2 of 5 PageID #: 1110




    on or before the date specified in the notice may result in acceleration of

    the sums secured by this Security Instrument and sale of the Property.

    The notice shall further inform Borrower of the right to reinstate after

    acceleration and the right to bring a court action to assert the non-

    existence of a default or any other defense of Borrower to acceleration

    and sale.

          2.      Lender did not provide such a notice.(Pl’s Exhibit D)

          3.      The notice provided to Defendant made no reference to the

    Lender nor Citibank as Trustee. (Pl’s Exhibit D)

          4.      The May 11, 2018 notice did not accurately state the amount of

    the arrearage on the mortgage. (Pl’s Exhibit 1) Defendant’s affidavit in

    support of Motion for Summary Judgment.

          5.      The May 11, 2018 notice did not advise the Defendant that she

    could reinstate after acceleration only until five days before the sale. (Pl’s

    Exhibit D).

          6.      The May 11, 2018 notice did not specify a particular date at

    least thirty days after the date the notice was deposited in the United States

    mail to cure the arrearage. (Pl’s Exhibit D).

          7.      The May 11, 2018 notice required that the arrearage be paid by

    certified funds. (Pl’s Exhibit D).
Case 1:18-cv-00427-JJM-LDA Document 43 Filed 07/15/19 Page 3 of 5 PageID #: 1111




          8.      The mortgage did not require that any arrearage be paid by

    certified funds. (Pl’s Exhibit B).

          9.      The Defendant has have never sent or provided any lender or

    mortgagee or loan servicer a mortgage payment check with insufficient

    funds to pay the mortgage, which was returned unpaid. (Defendant’s

    Affidavit)

          10.     The Defendant was never advised by any lender or mortgagee

    or loan servicer that a check had been returned for nonpayment and that as a

    result all payments had to be paid by (a) cash;(b) money order;(c) certified

    check, bank check, treasurer’s check, provided any such check is drawn

    upon and institution whose deposits are insured by a federal agency,

    instrumentality, or entity; or (d) Electronic Funds Transfer. (Defendant’s

    Affidavit).

          11.     There is no trust with the name of American Home Mortgage

    Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates, Series

    2006-3. See Defendant’s Memorandum Exhibits 11-15.

          12.     Ocwen Loan Servicing, LLC has admitted that its system or

    record, RealSphere was not accurate. Def Memorandum Ex16-19.
Case 1:18-cv-00427-JJM-LDA Document 43 Filed 07/15/19 Page 4 of 5 PageID #: 1112




          13.   The Defendant’s note and mortgage were modified by a

    Mortgage Modification Agreement which changed the interest rate on the

    mortgage. Def Memorandum Ex A-1.

          14.   The rate calculated by Ocwen for the Defendant was not the

    rate set by the Mortgage Modification Agreement. Def Exs. A-4 and A-5.

          15.   The prior purported default letter dated October 30, 2015 was

    deposited in the US mail on October 31, 2015. Def Memorandum Ex A-3.

          16.   Korde & Associates, P.C. was not licensed to practice law on

    October 30, 2015 or October 31, 2015 in Rhode Island. See Hall Affidavit

    and Ex K and L.

          17.   Korde & Associates, P.C. and Shane Costa was not the agent

    for Ocwen or Citibank on October 30, 2015 or October 31, 2015 in Rhode

    Island. See Hall Affidavit and Ex K and L.



                                   KATHERINE L. CAITO

                                   By her Attorney


    July 15, 2019
                                   /s/ John B. Ennis
                                   John B. Ennis, Esq. #2135
                                   1200 Reservoir Avenue
                                   Cranston, RI 02920
                                   401-943-9230
                                   Jbelaw75@gmail.com
Case 1:18-cv-00427-JJM-LDA Document 43 Filed 07/15/19 Page 5 of 5 PageID #: 1113




                               CERTIFICATION

          I hereby certify that I emailed a copy of the above Statement of
    Undisputed Facts to the following electronically on this 15th day of July,
    2019:


    Samuel Bodurtha
    Ethan Z. Tieger


                                               /s/ John B. Ennis
